Citation Nr: 1542355	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for bilateral chronic Achilles tendonitis, status post-surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981 and from February 2003 to October 2003.  He also had Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran relocated and his file was transferred to the St. Petersburg, Florida RO. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2011.  These matters were previously remanded by the Board in October 2013 for additional development.  

The issues of entitlement to service connection for hypertension and entitlement to compensable ratings for bilateral hearing loss and bilateral Achilles tendonitis are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

A chronic low back disability was not shown in service, arthritis was not shown within a year after discharge from service, and a current low back disability is not shown to be related to service.  
CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met and lumbar spine arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a February 2008 and February 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The RO also provided assistance to the appellant as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records relating to the appellant's period of active duty form May 1977 to May 1981 and February 2003 to October 2003 were deemed unavailable or incomplete for review, but the RO made appropriate efforts to obtain records from alternative sources and there is a Formal Finding of Service Treatment Records dated in July 2008.  The Veteran was provided the opportunity to submit any records in his possession.  The RO has obtained incomplete service medical records from the Veteran related to his active service.  The RO has also obtained post-service VA and private treatment records from providers identified by the appellant.  

The appellant has also been provided a VA examination in November 2013.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, to include arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that service connection is warranted for a lumbar spine disability based upon service incurrence.  He has asserted that impacts from helicopter landings and performing sit-ups during active duty caused his lumbar spine disability.  The Veteran has also asserted that he has experienced low back pain since separation from his first period of active service in 1981.

A May 1977 enlistment service medical record showed that no lower back condition was listed as a defect.

An August 1977 service medical record showed that the Veteran complained of lower back pain for the last month.  No history of trauma was reported and he was assessed with a low back strain with muscle spasms.  

An August 1977 service medical record shows that the Veteran reported lower back pain for the last three weeks.  No palpable abnormality was revealed.

An October 1979 service medical record shows that the Veteran reported recurrent lower back pain for the last three months.  The Veteran was assessed with pain in lumbar region radiating to lateral aspect bilaterally.  

A January 1989 report of medical history for reserve service showed that the Veteran self-reported that he had no recurrent back pain.

A January 1991 report of medical examination shows that the Veteran was assessed with a normal spine and the Veteran self-reported that he had no recurrent back pain.  

A February 1993 report of medical history for reserve service shows that the Veteran self-reported that he had no recurrent back pain and he was medically assessed with a normal spine.

A March 1994 report of medical history for reserve service shows that the Veteran self-reported that he had no recurrent back pain and he was medically assessed with a normal spine.

A May 2000 report of medical history for reserve service shows that the Veteran self-reported that he had no recurrent back pain.  

A January 2007 Marine Corps reserve retirement examination shows that the Veteran reported chronic back pain and also reported the he hurt his back while on active duty.  Medical personnel reported that the Veteran had back spasms in 1981 and noted that the condition was not recurrent and resolved.  

A November 2013 VA examination report shows that the Veteran was diagnosed with lumbar degenerative joint disease (DJD).  X-rays showed that the Veteran had mild DJD at L1-2.  After a physical examination of the Veteran and a review of the claims file, the examiner opined that the lumbar spine disability was less likely as not caused by or a result of service.  The examiner noted that everyone with a chronic or recurrent back pain also had an initial episode of back pain, but that it did not necessary make the initial episode related to the later chronic condition.  The examiner further explained that the while the back sprain or strain in service involved the muscle and ligaments of the spinal region, DJD is a degenerative process involving the discs and vertebral bodies.  One is not the cause of or related to, the other.  Therefore, the examiner concluded that the examination revealed a lumber strain being resolved with no objective residuals.  

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

Initially, the Board notes that the Veteran's lumbar spine condition has been diagnosed by x-ray evidence as degenerative joint disease.  However, during both periods of active service the Veteran was never diagnosed with arthritis of the lumbar spine.  While it is clear that the Veteran was treated for lower back pain during his first period of service, that pain was diagnosed as a strain.  During the Veteran's later period of active service, no lumbar spine disability was diagnosed nor reported by the Veteran.  Therefore, arthritis was not shown to be present in service, nor did it manifest within the initial post-service year of either period of service so as to support granting presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  The Board notes that the November 2013 VA examination report was the earliest instance of record showing that the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  

The Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine was caused by an in-service injury or event.  While the service medical records show that the Veteran was treated for a lumbar muscle strain while on active duty last noted in August 1977 and October 1979, there are no treatment reports or complaints by the Veteran of a low back condition until January 2007, some 28 years after the last report of low back pain.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also finds it significant that from October 1979 through January 2007 that the Veteran was treated for various other musculoskeletal conditions concerning his feet, rotator cuff, and knees.  However, at no time did the Veteran mention back pain, which also weighs against the Veteran's assertions of a continuity of symptomatology.

The Board finds that the most probative evidence of record is the November 2013 VA examination report that concluded that after reviewing all the evidence of record as well considering all the lay statements of record, that it was less likely as not that the Veteran's current lumbar spine disability was due to or related to active service.  Also of note is that the VA examiner, after reviewing current x-ray imaging, opined that the Veteran's current lumbar spine disability was a degenerative process involving the disc and vertebral bodies, and that the Veteran's in-service back sprains or strain involved muscles and ligaments that would not have caused degenerative joint disease of the lumbar spine.  The Board notes that the November 2013 VA examination report is the only medical opinion of record and the Veteran has not submitted any contradictory medical opinion.  Accordingly, the Board finds that the November 2013 VA examination report is highly probative in denying the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000).

The only other evidence of record supporting the Veteran's claim are his own lay statements and statements from friends and his spouse.  Those statements state that the Veteran complained of back pain following service.  Even if those statements could be read as claiming a continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints in documented medical evidence pertaining to the back until a January 2007 Marine Corps reserve retirement examination.  In addition, while the Veteran, his spouse, and friend are competent to describe symptoms, the Board finds that there is no evidence of record to show that they have the specialized medical education, training and experience necessary to provide a competent medical opinion as to the nature and etiology of the lumbar spine disability claimed on appeal and diagnosing lumbar spine disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Additionally, while the Veteran in statements submitted to the Board and through testimony provided at the Board hearing, has stated that he experience back pain since the first report of lower back pain in 1977, he specifically reported that he did not have any recurrent back pain during examinations in 1989, 1991, 1993, 1994, and 2000 which contradicts the later statements regarding a continuity of a chronic lumbar spine disability.  The Board finds the contemporary reports of no recurrent back pain to be more persuasive.

The Board concludes that the claim for service connection for a lumbar spine disability must be denied.  The Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  


REMAND

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran had a VA examination in November 2013 to address whether hypertension was caused by active service or was related to service-connected PTSD.  The examiner opined that it was less likely that hypertension was caused by or the result of or aggravated by PTSD, because of a lack of medical nexus.  The Board finds that opinion is inadequate as there was no adequate rationale for the opinion.  The mere statement by the examiner that there was "a lack of medical nexus," is wholly conclusory and renders that opinion inadequate for adjudication purposes.  Therefore on remand the Veteran must be provided a VA examination with regard to the etiology of the Veteran's diagnosed hypertension.

Additionally, an October 2013 Board decision granted service connection for bilateral hearing loss and bilateral Achilles tenonitis, status post-surgery.  In October 2013 the RO effectuated the Board's decision and assigned 0 percent ratings for both disabilities.  The Veteran filed a notice of disagreement in January 2014 as to the ratings for both disabilities.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined him.  The physician must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for the opinions.  Any necessary tests should be obtained.  The examiner should provide the following information:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is related to active service or manifested within one year of separation from service.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused by or is a result of the service connected PTSD.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected PTSD?

2.  Issue a statement of the case which addresses the issue of entitlement to a compensable rating for bilateral hearing loss and bilateral Achilles tendonitis, status post-surgery.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of that issue.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


